I dissent.
I think the determining question here is one of fact which was decided by the commission in applicant's favor on uncontradicted evidence. Therefore we have no authority to set it aside.
The prevailing opinion seems to conclude that decedent was traveling to his regular work on the morning in question and was not on any special mission and therefore he did not come within the scope of his employment until he arrived at the employer's shop at Magna. In my opinion, the undisputed evidence is to the contrary. Mr. Wilson, the employer, was the only witness who testified as to the facts involved in this case. I concede that the evidence indicates that he was anxious that the family of his former employee should recover from the insurance carrier. But still, taking the evidence most strongly against a recovery, I think it is clear that decedent was on a special mission or errand and the employment commenced when he left home.
Wilson testified that decedent had worked for him off and on for about three years; that he was in the used car business and operated repair shops in connection therewith; *Page 55 
that he had four places of business, one at Salt Lake City, one at Ogden, one at Magna, in Utah, and one at Phoenix, Arizona. That decedent had not been working for him during the holidays but had returned to his employment the Monday before the accident which was on Thursday the 9th of January, 1947, that decedent's position was repair shop foreman and assistant manager; that his duties would take him on occasions to each of the various places of business as foreman over all of the repair shops. That from Monday to Wednesday evening before the accident, decedent had been working in Magna setting up the repair shop; that a repair man named Foote was working regularly at that place; that on Wednesday evening decedent reported to him that the work of setting up the repair shop was completed and asked him where he wanted him to work the next day. Wilson stated that he told decedent that he should go out to Magna the next morning and bring a car, which had been taken out there from Ogden the previous day, back to Salt Lake City and then spend the afternoon in the Salt Lake City shop. In a written statement on January 11, 1947, Mr. Wilson said that he sent decedent to Magna to work on a car there, but shortly thereafter he corrected that statement and said that he was to go and get the car at Magna and bring it to Salt Lake City. There is no question but what decedent was to bring the car to Salt Lake City, and to be there himself that afternoon, but there is a question as to whether he would have to make some repairs on the car before it could be brought back to Salt Lake City. If the car had not been repaired the night before, then some repairs would have had to be made before it could be brought back on its own power. There is also no question but that the next day decedent was expected to go to Ogden to look after some matters there, but the accident prevented that since deceased was killed in an automobile accident the next morning on his way to Magna with Foote in Foote's car.
Under these facts I think it is clear that this was a special mission or errand which the decedent was going on that *Page 56 
morning and that his work commenced when he left home. There is no question but what decedent was on his way to Magna to get a car and bring it back to the Salt Lake City place of business, and that he was expected to be in the Salt Lake City shop that afternoon. The only doubtful point is whether it would be necessary for some repairs to be made on the car before it could be driven to Salt Lake. The prevailing opinion seems to concede that if there were no repairs to be made then decedent was in the course of his employment at the time of the accident. But even conceding that there were some repairs to be made before leaving Magna, I think this was none the less a special mission. The object of going to Magna was to get that car and bring it to Salt Lake City. Decedent's regular job of setting up the repair shop in Magna was completed the night before. Magna was then not his regular place of employment but he was sent out there especially to get that car. His mission was to get the car back to Salt Lake City. If the car was stalled somewhere on the road and he was sent out to bring it in, it would be a special mission even though he was required to spend some time in making repairs before it would come in on its own power. I think the same is true in this case, and that decedent was filling a special mission when this accident occurred. I therefore dissent from a reversal of this award.
WOLFE, J., not participating. *Page 57